DETAILED ACTION
Claims 1-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12 and 15-18) in the reply filed on October 14, 2022 is acknowledged.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2022.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/JP2018/007615, filed February 28, 2018.  Acknowledgment is further made of applicants' claim for foreign priority to JP application 2017-043714, filed March 8, 2017.  A certified copy of the foreign priority document is present in the application file. 



Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 15, 2019, October 28, 2019, May 4, 2020, January 11, 2022, January 25, 2022 and February 16, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
 It appears there may have been an inadvertent translation error regarding the phrase “low molecular protein”. The word “weight” should appear between ‘molecular’ and ‘protein’.
Appropriate correction is required.

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  typographical.  
It appears there may have been an inadvertent translation error regarding the phrase “low molecular protein”. The word “weight” should appear between ‘molecular’ and ‘protein’.
Appropriate correction is required.

Claim Interpretation
As discussed in the previous Office Action (8/18/2022), although the claims recite the phrases “A cell sample liquid feeding bag” and “The cell sample liquid feeding bag”, it is noted the claims are directed to a composition per se. Thus, these limitations are considered only to be directed to intended use which does not further define or limit the composition, per se.
Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, e.g., “cell sample liquid feeding bag”, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially V-shape” in claim 2 is a relative term which renders the claim indefinite. The term “substantially V-shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The specification at [0009] discloses:
“In the cell sample liquid feeding bag according to the present technology, a cross-sectional shape of the bottom portion may have a substantially V-shape.”

The specification at [0023] discloses:
“A cross-sectional shape of the bottom portion 12 is not also particularly limited but preferably has a substantially V- shape as illustrated in the first embodiment of Fig. 1. With this cross-sectional shape, the precipitated cells can be more efficiently collected in the reservoir unit 121.”

The specification at [0090] discloses:
 “The cell sample liquid feeding bag recited in (1), in which a cross-sectional shape of the bottom portion has a substantially V-shape.”

However, the specification does not provide any other information about the parameters of the V-shape that would further define the boundaries of the term “substantially V-shape”.
Given the specification does not define what is meant by “substantially V-shape”, one of ordinary skill in the art would not understand the metes and bounds of the term. 
It is unclear whether "substantially V-shape” indicates the cross-sectional shape of the bottom portion of the bag comprises an angle of less than 45°, or less than 60° or 90°, or means the cross-sectional shape is one where the sides of the bag at the bottom of the reservoir are in closer contact than the sides of the bag at the upper portion of the reservoir, or merely means any cross-sectional shape of the bottom portion of the bag comprises an angle of less than 180°, i.e. not flat or straight in shape.  
Therefore, given the specification does not define what is meant by “substantially V-shaped”, it is noted that claim 2 is interpreted to encompass a cross-sectional shape generally resembling a V in cross section and is not flat or straight in shape.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chotteau et al., (US 2014/0011270, published January 9, 2014; IDS 1/11/2022) (“US ‘270”).
US ‘270 is directed to an inflatable bioreactor bag for cell cultivation.  The bag comprises a top (2) and a bottom (3) sheet of flexible material, joined together to form two end edges (4) and two side edges (5), wherein one baffle (6) or a plurality of baffles (6) extend from the bottom sheet in a region where the shortest distance to any one of the two end edges is higher than about one fourth of the shortest distance between the two end edges (Abstract and FIG. 3).  FIG. 3 of ‘US 270 is illustrated below:

    PNG
    media_image1.png
    805
    545
    media_image1.png
    Greyscale


Regarding claims 1, 15 and 18 and the limitation “an outflow port from which cell sample liquid flows out”, it is noted that US ‘270 teaches the top sheet of the bag comprises ports (FIG. 3, #11) adapted for transport of material into and out of the bag, and often equipped with tube fittings (paragraphs [0029]-[0030]), which reads on “an outflow port”. Further as to the limitation “from which cell sample liquid flows out”, it is noted this limitation is directed to intended use which does not further define or limit the composition, per se.
Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Further regarding claims 1, 15 and 18 and the limitation “a bottom portion including a reservoir unit capable of reserving cells and at least partly including a slope”, it is initially noted the phrase “capable of reserving cells” is interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
US ‘270, FIG. 3, illustrates the bag comprises a bottom portion that is resting on the rocker platform support (8) and the bottom portion of the bag (i.e. reservoir unit) comprises liquid cell culture media and a cell inoculate (shaded) (paragraph [0047]). 
FIG. 3 further illustrates the bottom portion includes sloping portions formed by filling the bag with the liquid cell culture. Therefore, the bag of US ‘270 comprises a bottom portion including a reservoir unit…and at least partly including a slope.
Further regarding claims 1, 15 and 18 and the limitation “a first inner tube extending from the outflow port toward the reservoir unit up to a position not contacting the reservoir unit”, it is noted that US ’270 FIG. 3 illustrates the baffle tubing (6) that extends from the outflow ports (11) toward the bottom sheet (3) and thus toward the reservoir comprising the liquid cell culture. The baffle tubing (i.e. inner tube) include positions near the top sheet (2) that are not contacting the reservoir comprising the liquid cell culture, thus meeting the limitation “a first inner tube extending from the outflow port toward the reservoir unit up to a position not contacting the reservoir unit”.
Additionally, regarding claims 1, 15 and 18 and the limitation “wherein the cell sample liquid is fed from a reservoir unit side toward an outflow port side of the first inner tube”, it is noted that claim 1 is directed to a composition per se and not a method of using the claimed composition. Thus, this limitation is considered only to be directed to intended use which does not further define or limit the composition per se.
Thus, the cell culture bag disclosed by US ’27o anticipates claims 1, 15 and 18.
Further regarding claim 18, claim 18 claims the device according to claim 15. Although claim 18 recites the preamble “A microparticle measurement device” MPEP § 2111.02 reads, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." As such, the limitation " A microparticle measurement device " does not affect the patentability of the claimed composition. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. 
Regarding claim 2, as illustrated in FIG. 3 of US ‘270, the disclosed bag has a cross-sectional shape at the bottom portion (lower left side of bag) that is substantially V-shaped, thus anticipating claim 2. The indication of the V-shaped cross-section is further illustrated by the annotated FIG. 3 below:

    PNG
    media_image2.png
    318
    682
    media_image2.png
    Greyscale



Regarding claim 3, it is noted that FIG. 8 of US ‘270 illustrates the cell culture bag comprising baffle tubing (P10) exiting outlet port (42) at top of the cell culture bag, which reads on “outer tube extending from the outflow port toward the outside of the bag”.  FIG. 8 further illustrates the outer tubing comprises at least two branched paths to filter (43) and Harvest, thus anticipating claim 3.
Regarding claim 4, it is noted that FIGs. 5 and 8 illustrate the cell culture bag further comprises several ports (P1, P2, P3, P8) besides the outflow port (11:P10), thus anticipating claim 4.
Regarding claim 5, FIGs. 5 and 8 illustrate the ports are provided at the surface of the bag, i.e. at a bag wall surface, thus anticipating claim 5.
Regarding claim 6, as illustrated at FIG. 3 of US ‘270, the cell culture bag further includes a second inner tube (6) extending toward the inside of the bag. As to the limitation “the second inner tube is used for cell sample liquid injection”, it is noted this limitation is directed to intended use which does not further define or limit the composition per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Regarding claim 12, the cell culture bag of US’ 270 comprises baffles (3) that support an upright posture of the bag (see FIG. 3), thus anticipating claim 12.
Regarding claim 16, it is noted that FIG. 8 of US ‘270 illustrates a mechanism (addition pipe) for delivering media (i.e. liquid), glucose, glutamine and antibiotics, and antifoam to the reservoir of the cell culture bag via port P1 (Table 1), which reads on “an ejection mechanism”.  US ‘270 further teaches using syringes for ejection of glucose and glutamine, (paragraph [0064]). Thus, the teaching of US ‘270 anticipates claim 16.
As to the limitation “capable of ejecting liquid toward the reservoir unit before feeding the cell sample liquid”, it is noted this limitation is interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  See MPEP 2106 (II) (C) and 2111.02 (II).  Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  See MPEP 2112.01 (I).
Regarding claim 17 and the limitation “the cell sample liquid feeding bag further includes an outer tube extending from the outflow port toward outside of the bag”, FIG. 3 of US ‘270 illustrates the baffle tubing (6) extending outside and above the bag through port 11, thus anticipating claim 17.
Further, as to the limitation “the ejection mechanism is run by reverse rotation of an outer tube pump”, it is again noted that the instant claims are directed to a composition per se and not methods for using the composition, such as running an ejection mechanism by reverse rotation of an outer tube pump. It is noted this limitation is interpreted as functional language and is not given patentable weight because the said functional recitation does not appear to add additional structural limitations to the instant claimed product.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over US ’270 (Chotteau et al, US 2014/0011270; IDS 1/11/2022), as applied to claims 1-6, 12 and 15-18 above. 
The teaching of US ‘270 is set forth above and anticipates claims 1-6, 12 and 15-18.
Regarding claim 7 and the limitations directed to the inner diameters of the first and second inner tubes, it is noted that although US ‘270 illustrates two inner tube portions of the tubular baffles (6) and US ‘270 indicates the inner diameter of the tubular baffle (6) used to connect to the ATF was 8 mm (first inner tube) (paragraph [0063]), US ‘270 does not further comment on whether or not the second tubular baffle is larger than 8 mm. However, US ‘270 (paragraph [0041]) teaches the culture system employs alternating tangential flow (ATF) wherein filtration is used to then return a cell-enriched suspension back to the culture bag through the tubular baffle (dip tube). Thus, it is reasonable to consider the tubular baffle returning the cell-enriched suspension (second inner tube) would need a larger inner diameter to accommodate the increased concentration of cells in the enriched suspension being delivered to the cell culture bag.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first inner tube having a larger inner diameter than the second inner tube.
The person of ordinary skill in the art would have been motivated to modify the cell culture bag of US ‘270 to include a first inner tube having a larger inner diameter than the second inner tube for the predictable result of successfully permitting the uninhibited return of the cell-enriched suspension to the cell culture bag, thus meeting the limitation of claim 7.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner tubing wherein the second inner tube has a larger inner diameter than the first inner tube. Thus, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US ’270 (Chotteau et al, US 2014/0011270; IDS 1/11/2022), as applied to claims 1-6, 12 and 15-18 above, and further in view of Ostuni et al., (Langmuir 2001, 17, 2828-2834; see PTO-892) (“Ostuni”). 
The teaching of US ‘270 is set forth above and anticipates claims 1-6, 12 and 15-18.
Regarding claims 8-10, it is noted that US ‘270 does not further teach that a part of the inner wall of the cell culture bag is coated with a coating that inhibits nonspecific adsorption of the sample (claim 8), wherein the coating is selected from a group consisting of low molecular protein, silicon, and a water- soluble polymer (claim 9), or wherein the low molecular protein includes albumin (claim 10).
However, Ostuni is directed to a method for patterning cells using the proteins albumin and fibronectin (Abstract).  Ostuni teaches that coating the surface of the cell culture substrate with bovine serum albumin, i.e. BSA-coated surfaces, resisted the adhesion of cells (Introduction, first paragraph, left column, page 2828).
Therefore, given that us ‘270 is directed to culturing cells in a cell culture bag wherein the cells are withdrawn from the cell culture bag, filtered, and re-circulated to the cell culture bag, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include coating a part of the inner wall of the cell culture bag with a coating, i.e. albumin, that inhibits nonspecific adsorption of the cells to the inner wall of the cell culture bag.
The person of ordinary skill in the art would have been motivated to modify the cell culture bag of  US ‘270 to include a coating of albumin, as taught by Ostuni, for the predictable result of successfully reducing adsorption of the cells to the inside of the cell culture bag, which would permit the easy withdrawal of cells from the bag for filtration and re-circulation back to the cell culture bag for continued expansion of the cell population, thus meeting the limitation of claims 8-10.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of US ’270 and Ostuni because each of these teachings are directed at methods for cell cultivation.	

Claim(s) 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US ’270 (Chotteau et al, US 2014/0011270; IDS 1/11/2022), as applied to claims 1-6, 12 and 15-18 above, and further in view of Ino et al., (Biomatter 3:4, e25414; October/November/December 2013, 7 pages; see PTO-892) (“Ino”). 
The teaching of US ‘270 is set forth above and anticipates claims 1-6, 12 and 15-18.
Regarding claims 8-9 and 11, it is noted that US ‘270 does not further teach that a part of the inner wall of the cell culture bag is coated with a coating that inhibits nonspecific adsorption of the sample (claim 8), wherein the coating is selected from a group consisting of low molecular protein, silicon, and a water- soluble polymer (claim 9), or wherein the water-soluble polymer includes at least one or more kinds selected from a group consisting of casein, gelatin, dextran, polyacrylamide, polyvinyl alcohol, polyvinylpyrrolidone, and polyethylene glycol (claim 11).
However, Ino is directed to cell culture methods that analyzed cell adhesion to polyvinyl alcohol (PVA) or plasma functionalized PVA (PVA plasma) (Materials and Methods, PVA film preparation and Plasma treatment, page 4). Ino’s Figure 4 illustrates the lack of cell adherence to the PVA films, as compared to the significant cell adherence to the PVA plasma films.
Therefore, given that us ‘270 is directed to culturing cells in a cell culture bag wherein the cells are withdrawn from the cell culture bag, filtered, and re-circulated to the cell culture bag, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include coating a part of the inner wall of the cell culture bag with a coating, i.e. polyvinyl alcohol, that inhibits nonspecific adsorption of the cells to the inner wall of the cell culture bag.
The person of ordinary skill in the art would have been motivated to modify the cell culture bag of  US ‘270 to include a coating of polyvinyl alcohol, as taught by Ino, for the predictable result of successfully reducing adsorption of the cells to the inside of the cell culture bag, which would permit the easy withdrawal of cells from the bag for filtration and re-circulation back to the cell culture bag for continued expansion of the cell population, thus meeting the limitation of claims 8-9 and 11.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of US ’270 and Ino because each of these teachings are directed at methods for cell cultivation.	

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633